Title: To George Washington from William Irvine, 7 February 1782
From: Irvine, William
To: Washington, George


                  
                     Sir
                      7 February 1782
                  
                  The present strength of the Garrison at Fort Pitt is 230 at least 30 of these are unfit for field duty, & several even Garrison duty.  from this number Detachments are made to Garrison Forts McIntosh & Whiting the first distant 30 miles the latter 80, Fort Pitt is in a bad state for defence Fort McIntosh pretty easily repaired—if Fort Pitt was in the best state—the Work is too extensive for less than a Garrison of (at least) 450 men to make a tolerable defence.  Fort McIntosh would take 150 to defend it properly & be able to send Pattroling parties towards Wheeling.
                  Wheeling should have 25 or 30 Men, and an equal number at some intermediate Post—from Fort Pitt to the Laurel hill northwards it would take 200 men in Actual service from the 1st April to the last of October, to guard that quarter from the incursions of the Savages.
                  By this arrangement it would take 950 men to act on the defensive the whole of the summer Season, the number of Militia in Washington County is said to be 2000, in Westmoreland 1000.  The Inhabitants are dispirited, and talk much of making their escape early in the spring to the east Side of the Mountain, unless they see a prospect of support.
                  The Indians have all left us except ten Men—And by the best Accounts are preparing to make a stroke in the Spring, either against General Clarke at the Rapids or on Fort Pitt, which my informant would not with certainty say, but was positive one or other was interested.
                  I am apprehensive from the Steps taken by the Commandant at Detroit that something serious is intended—first—thirteen Nations of Indians have been treated with in the beginning of November, at the conclusion they were directed to keep themselves compact & ready to assemble on short notice—2d The Moravians are carried into Captivity & strictly watched and threatened with severe punishment, if they should attempt to give us information of their movements.  3d Part of five Nations are assembled at Sandusky—the Shawanese & Taways have settled nearer Detroit than formerly.  There is no Magazine of Provision laid in at any of our Posts to hold out a Siege.  Ammunition exhausted, no Craft to transport materials for repairing the Fort, or to keep up a communication with Fort McIntosh or Wheeling—or to supply these Posts with Provision or Stores in case of exigence.
                  To carry on an Expedition against Detroit would take two thousand Men, to a tolerable certainty of success—the time would be three Months, and  best season to march from Fort Pitt the 1st of August then the waters are low, Morasses and soft rich meadows dried up—by land totally preferable to any part by Water, the Enemy having entire command of the Lake with Armed Vessils—the Navigation of rivers uncertain—beside the number of Boats and waste of time, would make it more expensive than land carriage—Pack Horses to carry Provision would be better & more certain than Waggons—but as a Road must be cut for Artillery—the Ammunition & Military Stores would be transported with greater facility & more safety in Waggons—1000 Horses would carry Flour for 2000 Men for 3 months—Beef must be drove on foot—25 Waggons would carry Military Stores sufficient for the train—which should consist of two 12 Pounders two 6—one three pounder—One 6 Inch Howitzer—& one Royal.
                  At least one half should be regular Troops—If it is necessary to keep half the number of troops to act on the defensive than it will to act offensively and three months are sufficient to compleat the Expedition—then the only difference in the expense will be transportation of provision & Stores; as acting on the defensive—seven Months will be the least and—the same quantity of Provision will be consumed & Ammunition wasted—If we Act Offensively it will draw the whole attention of the Enemy to their own defence by which our settlements will have peace, and such of the Militia as do not go on the expedition will have time to raise Crops, on the contrary—continual Alarms—will keep them from these necessary dutys.  The Garrison at Detroit is 300 Regular Troops, The Militia, Canadians) from 700 to 1000; the number of Indians that could assemble in ten days notice to a certain point about 1000.
                  Query—Should we be able to take Detroit will we hold it—if not what advantage will the bare reduction of the plan be of, if immediately evacuated.
                  Answer—The reduction of Detroit in the fall of the year will prevent an intercourse with the Western Indians for a whole year—as it would be late in the succeeding Summer before the British could reestablish themselves; during which time we might either open a trade with such Savages as would ask for Peace—or by frequently penetrating into, & establishing Posts in their Country oblige them to retire to such a distance as would put it out of their power to harrass the back Inhabitants.  It would be attended with great expence, & vast risque to support a Garrison at Detroit as long as the British possess the lower part of Canada—and have the Command on Lake Erie.
                  The present Garrison is too weak to repair this Fort & perform other necessary dutys, No Cash to pay Artificers—The Troops in bad temper for want of pay—under very bad Discipline—too long in one Station as they have formed such connections as make them tenatious of the rights of Citizens, which they at the same time retain all the Vices common to a Soldiery—What is contained in the foregoing report is all that occurs to my memory at present—necessary to trouble Your Excellency with—I have the honor to be with perfect Respect Sir Your Excellencys Most Obedient Servant
                  
                     Wm Irvine
                  
               